Citation Nr: 1205881	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-13 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for left shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1964 to August 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for left shoulder osteoarthritis and assigned an initial 10 percent disability rating.  

In an April 2010 decision, the RO increased the Veterans disability rating to 20 percent as April 27, 2007, the original date of the claim.  As a higher evaluation for this disability is possible, the issue as stated above remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is included in the claims file.


FINDING OF FACT

Left shoulder osteoarthritis is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; and objective evidence of limitation of flexion to, at worst, 90 degrees or shoulder level.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 20 percent for the service-connected left shoulder osteoarthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a left shoulder disorder was received in April 2007.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in September 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a supplemental statement of the case was issued in April 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in September 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in December 2007, June 2008, and November 2009 to determine the nature and severity of his disability. 

During the April 2011 Board hearing, the Veteran's representative asserted that an additional VA examination is warranted because the Veteran contended that his most recent VA examination was unprofessional and did not accurately show his current disability.  However, the Board finds that this is not the case.  The examiner reported the Veteran's subjective complaints including functional impairment, and objective symptomatology including range of motion findings which were similar to other VA examinations and treatment.  Further, there are no indications of bias or other inherent problems that would render the examination inadmissible.  As such, the Board finds that the Veteran is not entitled to an additional VA examination.

The Board notes that in a June 2009 letter the Veteran indicated he was awarded Social Security Administration (SSA) benefits.  However a Social Security award letter indicates he is in receipt of retirement benefits only, and not disability benefits.  See 38 C.F.R. § 3.159 (c) (2).  As such, a remand for any records associated with this SSA award is unnecessary. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet.App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. § 4.40.

Factual Background

The Veteran was granted service connection for a left shoulder disability due to an in-service diagnosis of a left shoulder sprain and a December 2007 VA examination which determined that the Veteran's current disorder was as likely as not related to his in-service injury. 

In an April 2007 VA progress note, the Veteran complained of decreased mobility in his left shoulder and burning down into his deltoid.  Upon physical examination, the examiner found tenderness anteriorly and over the deltoid muscle.  There was no tenderness over the acromion process or the upper trapezius.  He was able to lift his arm just past 90 degrees with about 100 degrees of elevation (or flexion) and 90 degrees of abduction.  The diagnosis was left shoulder pain. 

In an August 2007 VA follow-up, the Veteran again complained of left shoulder pain.  He reported taking ibuprofen when he needs it, but that he is taking a lot and it does not seem to be helping much.  He complained his left shoulder hurts in the mornings from lying on it.  He also complained of difficulty doing anything that involves his shoulder, such as shoveling.  It burns and is painful over the upper arm and front of the shoulder.  He also complained of decreased range of motion.  Upon range of motion testing, the Veteran had abduction to 90 degrees and flexion to 100 degrees.  There was some tenderness over the anterior part of the shoulder and anterior part of the deltoid.  

During a December 2007 VA examination, the Veteran complained of a constant 7/10 burning pain over the distal aspect of the left shoulder.  The Veteran also complained of an episodic burning discomfort under the superior aspect of the left shoulder blade.  He complained of weakness, stiffness, increased warmth, giving way, increased fatigability, and decreased endurance in the left shoulder.  There was no swelling, redness, or locking.  The Veteran reported that after repetitive use or during a flare up, the range of motion and function of the left shoulder joints are additionally moderately more limited by pain, weakness and fatigability.  The examiner noted that there was no objective finding of additional limitation of motion following brief repetitive use testing during the examination.  The Veteran takes prescribed Vicoden as necessary.  The Veteran reported that in 1999 he worked for a retail fitness equipment company.  He offloaded large boxes of shipment which aggravated his shoulder so he would not offload the product without help.  He recalled he never stayed home from work because of the shoulder and he never left work early because of shoulder pain.  He denied incapacitating episodes.  In April 2007, the Veteran was laid off because of a decline in sales. 

Upon physical examination, the examiner found mild tenderness to palpation over the medial superior aspect of the left shoulder blade.  The Veteran reported pain with forward flexion of the left shoulder to 90 degrees, however, beyond 90 degrees to about 110 degrees, flexion is less painful.  The Veteran stops at 140 degrees with flexion because of pain.  Left upper extremity abduction was limited to 150 degrees due to pain.  The diagnosis was osteoarthritis of the left shoulder, and spraspinatus tendonitis. 

During a June 2008 VA general medical examination, the Veteran reported he retired in April 2007, but that he was actually he was laid off for poor economic growth of the company.  The Veteran complained of left shoulder pain, particularly below the deltoid area on the left side.  Pain increased on abduction and he stated he could not fully abduct the left arm without increased pain.  He reported that the pain starts from 40 degrees and increases up to 55 degrees, and after that he was not able to lift it above his head.  The examiner noted it is not associated with any numbness of his left hand or weakness of his fingers.  

An August 2008 VA progress note indicated that the Veteran is not able to lift his left arm more than 90 degrees in elevation in all directions. 

In a February 2009 VA progress note, the Veteran complained that his left shoulder was getting worse and he is not able to lift it completely straight up.  He stated he is only able to lift it a little past his shoulder.  Upon examination, he was not able to lift his shoulder past about 100 degrees, just slightly over shoulder level.  There was tenderness, particularly over the deltoid.  He reported some numbness and tingling. 

During an August 2009 VA follow-up, the Veteran complained of trouble with the left shoulder.  He reported he has pain so he cannot lay on it, and he wakes up a lot at night with pain.  Upon physical examination, the examiner noted some limited range of motion with 120 degrees of elevation and "not really any" tenderness to palpation. 

During an April 2011 Board hearing, the Veteran was able to lift his left shoulder to just below parallel to his shoulder.  The Veteran complained of pain with movement of the shoulder.  The Veteran also reported that he lost his job due to his shoulder disability.  He stated he takes pain medication, but that he has never been hospitalized for his shoulder. 

Analysis

The Veteran is seeking a higher, compensable disability evaluation for his service-connected left shoulder sprain.  Shoulder sprain is not listed on the Rating Schedule and the RO applied Diagnostic Code 5203 pursuant to 38 C.F.R. § 4.20 (2011), which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  Id.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent evaluation is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent evaluation is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent evaluation is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent evaluation is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent evaluation is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent evaluation is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Normal range of motion for the shoulder is 180 degrees of forward elevation and abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.


38 C.F.R. § 4.71, Plate 1 (2011).

In this case, the Board finds that the evidence does not support the assignment of a disability rating in excess of 20 percent for the left shoulder disability.  The Veteran's left shoulder osteoarthritis is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on X-ray study; but with objective evidence of limitation of motion to, at worst, 90 degrees on the left shoulder.  

Again, as there is no indication that the Veteran has had dislocation or nonunion of the clavicle or scapula, a 20 percent disability rating for this time period is not warranted under Diagnostic Code 5203. 

The Board considered the diagnostic code for limitation of motion.  The Board finds that a rating in excess of 20 percent for a left shoulder disability is not warranted.  VA treatment records and the December 2007 VA examination report failed to show evidence of motion to at most midway between side and shoulder level that would be required for a rating in excess of 20 percent.  In fact, the most recent VA progress note, the examiner noted limitation of flexion to 120 degrees, this is beyond the shoulder level. 

To give the Veteran every consideration in connection with the matter on appeal, the Board has considered all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his left shoulder disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology).  

None of the competent medical evidence of record during this time period shows that the Veteran has ankylosis of the scapulohumeral articulation; or impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011). See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the assignment of a rating in excess of 20 percent for the Veteran's left shoulder disability based upon any of these diagnostic codes is not warranted.  

The Board has also considered whether an increased rating based on a greater limitation of motion due to pain on use, including use during flare-ups, is warranted during this time period.  The Board observes that although the Veteran complained of additional limitation with overuse, the examiner found no objective evidence that the Veteran's left shoulder is further limited by fatigue, weakness, lack of endurance, or incoordination upon repetition.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence of record does not reflect any findings that would warrant a rating in excess of 20 percent under the schedular criteria for left shoulder disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left shoulder disability is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  However, there has been no showing that any of the Veteran's service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  Although during his hearing the Veteran argued that he lost his job ultimately due to his shoulder disorder, during a December 2007 VA examination the Veteran reported he never stayed home from work because of the shoulder and he never left work early because of the shoulder pain.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for any of the disabilities at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial disability rating in excess of 20 percent for left shoulder osteoarthritis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


